                          UNITED STATES DISTRICT COURT
                              DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                                  8:20MJ12
                     Plaintiff,                                  4:19CR877

      vs.

HU TEPA YOUNG
                                                         Magistrate Judge Nelson
                     Defendant.


                                     RULE 5 ORDER

        An Indictment and Warrant (charging document) having been filed in the Eastern
District of Missouri, charging the above-named defendant with 18:2119 & 2, and
18:924(c)(1)(A)(ii), and the defendant having been arrested in the District of
Nebraska, proceedings to commit defendant to another district were held in accordance
with Fed.R.Cr.P. Rule 5. The defendant had an initial appearance here in accordance
with Fed.R.Cr.P.5 and was informed of the provisions of Fed.R.Cr.P.20.

       Additionally, defendant

 ☒     Waived an identity hearing and admitted that he/she was the person named in
       the aforementioned charging document.

 ☒     Waived his right to a preliminary examination.

 ☒     The government did move for detention.

 ☒     Knowingly and voluntarily waived a detention hearing in this district and
       reserved his/her right to a detention hearing in the charging district.


        Accordingly, it is ordered that the defendant is held to answer in the prosecuting
district.

☒       Defendant has been unable to obtain release under the Bail Reform Act of
        1984, 18 U.S.C. § 3141 et.seq. and the U.S. Marshal is commanded to take
        custody of the above named defendant and to transport the defendant with a
        certified copy of this order forthwith to the prosecuting district specified above
        and there deliver the defendant to the U.S. Marshal for that district or to some
        other officer authorized to receive the defendant, all proceedings required by
        Fed.R.Cr.P.40 having been completed.
IT IS SO ORDERED.

DATED: January 31, 2020.
                           s/ Michael D. Nelson
                           U.S. Magistrate Judge
